IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RUBEN SMITH,                                    : No. 103 MM 2020
                                                :
                    Petitioner                  :
                                                :
                                                :
             v.                                 :
                                                :
                                                :
PENNSYLVANIA BOARD OF PROBATION                 :
AND PAROLE,                                     :
                                                :
                    Respondent                  :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of August, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.